DETAILED ACTION
Status of Claims 

The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #15/939,554, filed on 11/29/2021.     
Claims 1, 3-13, and 15-20 are pending and have been examined.
Claims 2 and 14 have been cancelled by the applicant.



         
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, the claims are analyzed to determine if they are directed to statutory subject matter.  Claim 13 is directed to method, or process, which is a statutory category for patentability, and therefore claim 13 is directed to eligible subject matter.  Claim 1 is directed to a system.  The system comprises at least a processor and is therefore interpreted as an apparatus, which is a statutory category for patentability.  Therefore claim 13 is also considered to be directed to eligible subject matter.    
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  In the instant case, the claims The limitation added by amendment includes determining which areas of an image have the most eyeball occurrences, but this is done by data which is “received,” and this could easily be done mentally by a human operator analyzing such as a gaze plot chart.  Creating a perimeter and placing ads outside a perimeter could also be done mentally with aid of pen and paper, and such copy editing has been done for decades by such as advertisement and news print agencies in creating ad copy that was placed alongside images or text.  Therefore, it is determined that the claims are directed to an abstract idea.
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The examiner finds no such application, as the abstract idea does not include steps that use a specific technology to perform a practical application.  The receiving of data about the image including eyeball location data and receiving of advertisements is considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google).  While the claims include a processor, the processor is used as a generic computer and simply a tool to automate the abstract idea, and not a special machine or transformation (see MPEP 2106.05 (b) and (c)).     
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The receiving of eyeball location data and advertisements is considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google).  The use of the processor is considered the use of a generic computer as a tool for performing the abstract idea (see MPEP 2106.05 (b) and (c)).     
When considered as an ordered combination, the claims still are considered to be directed to an abstract idea.  The steps simply recited the logical data gathering and analysis steps necessary for ad placement.  Therefore, the ordered combination does not lead to a determination of significantly more.
When considering the dependent claims, claims 2 and 8 are considered part of the abstract idea, as “creating a perimeter” would still simply analyze the eyeball data and then place the ads outside the area with significant eyeball locations.  Claim 3 is considered conventional computer functioning.  The examiner takes official notice that comparing geofence data, such as GPS coordinates, to known locations in order to determine a current location is old and well-known in the advertising and related arts.  Claims 4, 7, 9, and 10 are considered non-functional descriptive language as written, as there is no actual matching of ads to any kind of data of the image in order to make them relevant, so the relevance of the ads as written is simply a description of characteristics of the ads as is “translucence” and the characteristics do not change the nature of the invention.  Claims 11 and 12 are considered part of the abstract idea as selecting a relevance of an advertisement, at least as the claims are written, is given no detail other 
Therefore, claims 1, 3-13, and 15-20-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3, 5, 8, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff, et al., Patent No. 9,363,569 B1 (hereby Hoff) in view of Im, Pre-Grant Publication No. 2015/0130705 A1.
Regarding claims 1 and 13, Hoff teaches:
A system (method) of advertising…, comprising:
a processing system receiving an image which has a number of different parts therein, and receiving data about the image which represents an eyeball location for each of a plurality of different views of the image, where the eyeball location indicates which of the different parts of the image is being viewed (see Column 2, lines 37-42 and 53-55, Column 26, lines 48-51, Column 27, line 62-Column 28, line 5, Column 30, lines 13-22, and Column 33, lines 41-57 in which the heat map shows the eyeball locations of multiple users in various parts of virtual reality content, Column 24, lines 24-56 which describes a 3-D virtual reality image with various parts) 
said processing system determining areas of highest relevance in the image, based on determining which of the plurality of which of the areas have the most occurrences of eyeball location (see Column 2, lines 37-42 and 53-55, Column 26, lines 48-51, Column 27, line 62-Column 28, line 5, Column 30, lines 13-22, and Column 33, lines 41-57 in which the heat map shows the eyeball locations of multiple users in various parts of virtual reality content, Column 24, lines 24-56 which describes a 3-D virtual reality image with various parts) 
said processing system receiving advertisements, and placing the advertisements in areas of the image, relative to the parts which have the most occurrences of eyeball location (see at least Column 35, lines 8-20 and Column 36, lines 59-67)

Hoff, however, does not appear to specify:
wherein the processing system determines areas in the image which have the most occurrences of eyeball location, creates a perimeter around the areas in the image which have the most occurrence of eyeball location, and places the advertisements outside the perimeter to avoid blocking the areas which have the most occurrence of eyeball location
Im teaches:
wherein the processing system determines areas in the image which have the most occurrences of eyeball location, creates a perimeter around the areas in the image which have the most occurrence of eyeball location, and places the advertisements outside the perimeter to avoid blocking the areas which have the most occurrence of eyeball location (see [0029], [0063], and [0080], and especially [0081] in which the areas of least eye-gaze density beyond a threshold associated with displayed content are used to add advertisements to the displayed content) 
It would be obvious to one of ordinary skill in the art to combine Im with Hoff because Hoff already identifies areas with higher gaze frequency to display content, and identifying areas of lesser density would allow for display of content when the aim is to make the content less intrusive to the viewer rather than placing the content where the viewer is most likely to have their eyes drawn to.
**The examiner notes that while “creating of a perimeter” is not specifically taught by Im, Im does identify the areas which are above a threshold gaze density and then uses the other areas as places for placement of advertisements, and therefore the areas identified as above a threshold would act as a perimeter outside of which ads are placed, and therefore Im is considered an obvious variant of the actual “creating” of a perimeter.**

Regarding claims 3 and 15, the combination of Hoff and Im teaches:
the system as in claim 1…
Hoff further teaches:
wherein the processing system geofences the image to determine a location of the image, and where the advertisements are received comprise advertisements which are relevant to the location of the image (see Column 25, lines 48-56 and Column 38, lines 51-67) 

Regarding claim 5, the combination of Hoff and Im teaches:
the system as in claim 1
Hoff further teaches:
further comprising a 360° camera, obtaining a 360° view of the image (see Column 7, lines 57-67, Column 1, lines 12-14, and Column 21, lines 55-66)

Regarding claims 8 and 19, the combination of Hoff and Im teaches:
the system as in claim 1…
Hoff further teaches:
wherein the processor determines a percentage breakdown of an amount of time that people spend looking at any different part in the image, and the processor defines areas which receive more viewing as being more contextually relevant, and areas that receive less viewing as being less contextually relevant  
where a perimeter is defined around items which are more contextually element within which an advertisement cannot be located (see at least Column 26, lines 18-27 and 40-51)


Claims 4, 6, 9-10, 16-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over van Hoff, et al., Patent No. 9,363,569 B1 (hereby Hoff) in view of Im, Pre-Grant Publication No. 2015/0130705 A1 and in further view of Cho, Pre-Grant Publication No. 2014/0310102 A1.
Regarding claims 4 and 16, the combination of Hoff and Im teaches:
the system as in claim 3…
Hoff and Im, however, does not appear to specify:
wherein the advertisements that are received are also relevant to items that are in the image 
Cho teaches:
wherein the advertisements that are received are also relevant to items that are in the image (see at least Figures 7A-7C and [0085]-[0089] in which ads shown in the 3-D image are relevant to particular objects in the image, such as a particular building)
It would be obvious to one of ordinary skill in the art to combine Cho with Hoff and Im because Hoff already teaches the ads being relevant to a location or the image, and even to virtual items placed in the image as in Column 32, lines 26-34, and being relevant to a specific item in the image would allow for more specifically targeted 

Regarding claims 6 and 17, the combination of Hoff and Im teaches:
the system as in claim 5…
Hoff and Im, however, does not appear to specify:
wherein the image has multiple different discrete objects therein as the multiple different parts, and at least a plurality of the discrete objects is associated with an advertisement that is relevant to the discrete objects
Cho teaches:
wherein the image has multiple different discrete objects therein as the multiple different parts, and at least a plurality of the discrete objects is associated with an advertisement that is relevant to the discrete objects (see at least Figures 7A-7C and [0085]-[0089] in which ads shown in the 3-D image are relevant to particular objects in the image, such as a particular building, and the 3-D images are shown to include multiple objects such as multiple buildings and ads can be relevant to any object)
It would be obvious to one of ordinary skill in the art to combine Cho with Hoff and Im because Hoff already teaches the ads being relevant to a location or the image, and even to virtual items placed in the image as in Column 32, lines 26-34, and being relevant to a specific item in the image would allow for more specifically targeted advertisements as well as clear indication to the viewer of what the ad is relevant to, especially in views where there are many images and themes.

Regarding claims 9 and 20, the combination of Hoff and Im 
the system as in claim 8…
Hoff and Im, however, does not appear to specify:
wherein the advertisement is located close to the perimeter, and is related to a content of what is inside the perimeter
Cho teaches:
wherein the advertisement is located close to the perimeter, and is related to a content of what is inside the perimeter (see at least Figures 7A-7C and [0085]-[0089] in which ads shown in the 3-D image are relevant to particular objects in the image, such as a particular building, and the 3-D images are shown to include multiple objects such as multiple buildings and ads can be relevant to any object)
It would be obvious to one of ordinary skill in the art to combine Cho with Hoff and Im because Hoff already teaches the ads being relevant to a location or the image, and even to virtual items placed in the image as in Column 32, lines 26-34, and being relevant to a specific item in the image and placing an ad within a nearby perimeter of the image but not on the image would allow for more specifically targeted advertisements relevant to specific items while still allowing for the items to be seen.

Regarding claim 10, the combination of Hoff and Im teaches:
the system as in claim 8
Hoff and Im, however, does not appear to specify:
wherein the advertisement is located close to the perimeter, and is related to an advertising subject that is located close to a location of the image, but not seen in the image
Cho 
wherein the advertisement is located close to the perimeter, and is related to an advertising subject that is located close to a location of the image, but not seen in the image (see at least Figures 3C, 7A-7C, [0062]-[0063], and [0085]-[0087] in which ads are shown in the virtual reality location for items that are close-by to that location, like showing an advertisement for a store at an intersection or at the end of the road nearby the store)
It would be obvious to one of ordinary skill in the art to combine Cho with Hoff and Im because Hoff already teaches the ads being relevant to a location or the image, and even to virtual items placed in the image as in Column 32, lines 26-34, and placing ads near the area of an item when the item is not in view would allow the user to be made aware of a potential item of interest to them even when they currently may not be aware it is nearby.


Claims 7 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over van Hoff, et al., Patent No. 9,363,569 B1 (hereby Hoff) in view of Im, Pre-Grant Publication No. 2015/0130705 A1 and in further view of Ploschnitznig, Pre-Grant Publication No. 2014/0310102 A1.
Regarding claims 7 and 18, the combination of Hoff and Im teaches:
the system as in claim 1…
Hoff and Im, however, does not appear to specify:
wherein the advertisement is displayed on the image as translucent advertisements
Ploschnitznig 
wherein the advertisement is displayed on the image as translucent advertisements  (see [0071])
It would be obvious to one of ordinary skill in the art to combine Ploschnitznig with  Hoff and Im because Hoff already teaches ads in image content such as 360 panoramic real world captured camera content, and a translucent ad would allow for the ad opportunity to be in the known likely field of view while not obstructing part of the image the user may be looking at.  

Claims 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over van Hoff, et al., Patent No. 9,363,569 B1 (hereby Hoff) in view of Im, Pre-Grant Publication No. 2015/0130705 A1 and in further view of Park, et al., Pre-Grant Publication No. 2018/0063599 A1.
Regarding claim 11, the combination of Hoff and Im teaches:
the system as in claim 1
Hoff and Im, however, does not appear to specify:
wherein the image has multiple points of view, and the relevance is determined based on which of the multiple points of view are selected
Park teaches:
wherein the image has multiple points of view, and the relevance is determined based on which of the multiple points of view are selected (see [0016]-[0020] in which specific ads are displayed only when the user is facing specific directions in the 360 degree view)
It would be obvious to one of ordinary skill in the art to combine Park with Hoff and Im because Hoff already teaches ads being shown in an image that are relevant to the 

Regarding claim 12, the combination of Hoff and Im teaches:
the system as in claim 1
Hoff and Im, however, does not appear to specify:
wherein the image is a 360° image, and the relevance is determined based of on the point of view which is selected
Park teaches:
wherein the image is a 360° image, and the relevance is determined based of on the point of view which is selected (see [0016]-[0020] in which specific ads are displayed only when the user is facing specific directions in the 360 degree view)
It would be obvious to one of ordinary skill in the art to combine Park with Hoff and Im because Hoff already teaches ads being shown in an image that are relevant to the image or the image location, and displaying only with certain fields of view would allow for the ads to be relevant to that particular portion of the 360 degree view.


Response to Arguments
Regarding the Claim Objection
The applicant’s amendments to claim 8 have overcome the objection and the objection has been withdrawn.

Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on pages 9-11 of the response that the claims integrate the judicial exception into a practical application, and specifically that the claims put a meaningful limit on the abstract idea by creating a perimeter and placing advertisements outside the perimeter:
The examiner points out, as explained above in the body of the rejection, that the abstract idea would include the creating of a perimeter and placing of advertisements outside the perimeter, as this could also be done mentally by a human operator with the aid of pen and paper.  As the claims are written, the computer is simply automating what could be done manually as a mental process by a human operator.  There is no particularly technical step that goes beyond simple automation.  The eyeball occurrence data us simply received and analyzed.  Page 55 of the January 7th, 2019 Federal Register, which lays out the Updated Patent Eligibility Guidance, states that “the Courts have also identified examples in which a judicial exception has not been integrated into a practical application: “An additional element…merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea.”  
Regarding the applicant’s argument that the claims effect a transformation or reduction of a particular article to a different state or thing and “the present claims effect transformation of an article, here an image, which is modified to include advertisements, to a different state or thing (a new image that has advertisements placed outside the perimeter)”:
The examiner disagrees.  The footnote to this condition on page 55 of the January 7th, 2019 Federal Register references the Diehr decision in which the claims were directed to a process for transforming raw uncured synthetic rubber into precision-molded synthetic rubber.  The examiner does not see such a transformation in the current claims.  The image does not undergo any kind of technical transformation, but a perimeter is created and advertisements are placed outside the perimeter, which would be either superimposed or next to the image.  There is no kind of technical process for synthesis of the advertisement and image or other kind of technical aspect that transforms the advertisement.
Regarding the applicant’s argument on pages 12-13 of the response that “the claims define applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception:
The examiner points out regarding “monopolizing” of the exception or “pre-emption” that the Federal Circuit pointed out in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. June 12, 2015, #2014-1139, 2014-1144), “[while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. ... Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot” (slip op. pp. 14-15). Similarly, in OIP Technologies, Inc. vs. Amazon.com, Inc. (Fed. Cir., June 11,2015, #2012-1696), the Federal Circuit held “that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract. See buySAFE, Inc. v.Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345”.
Regarding the applicant’s argument on page 13 of the response that “the claims are not well-understood, routine, conventional activities previously known to the industry”:
The applicant makes general comments on this aspect, but does not put forth any specific arguments.  Therefore, the examiner believes that the Step 2B analysis above in the body of the rejection sufficiently answers the general argument.

Therefore, the arguments are not persuasive and the rejection is sustained.

**The Examiner notes that there are portions of the claims in light of the specification that could be determined as eligible with further amendment.  For example, if claim 12 were added to the independent claim and there was some kind of dynamic determination of the angle of the viewer relative to the image, then the examiner could see that as being eligible subject matter.**

Regarding the rejections based on 35 USC 103
The arguments have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Teller, Patent No. 8,879,155- gaze plot data is analyzed to identify regions of an image to place advertisements in
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682